Case 1:19-cv-23171-KMW Document 24 Entered on FLSD Docket 11/08/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 1:19-cv-23171-KMW

  Silverboys, LLC,

         Plaintiff,
  v.

  Sofia Joelsson, SOJO Design, LLC,
  Chayanne Xavier Coe, Cudesso, LLC,
  Sofia Joelsson Design, LLC, Joelsson Enterprise
  Managers, LLC, Sofia Joelsson Enterprises, LLC,
  Limited Edition, LLC, Design Ops, Inc., Spa Ricci,
  LLC, 4TEEN7TY, LLC, Total Window, Inc.,
  Bon Vivant Custom Woodworking, Inc.,
  Fine Surfaces and More, Inc., and Visser Closets,
  Inc.
        Defendants.
  ______________________________________/

                      NOTICE OF COMPLIANCE WITH COURT ORDER

         Pursuant to this Court’s Order entered on October 28, 2019 (D.E. 8), Plaintiff Silverboys,

  LLC respectfully provides notice that all remaining Defendants have been served with a copy of

  the Complaint in this matter. For Defendants Sofia Joelsson, SOJO Design, LLC, Chayanne

  Xavier Coe, Spa Ricci, LLC and 4TEEN7TY, LLC, counsel has agreed to accept service as noted

  on the attached Exhibit A. For all other remaining Defendants, Returns of Service were filed on

  the Court’s docket. (See D.E. Nos. 11-15, 17-20, and 22.)



  Dated: November 8, 2019                    Respectfully submitted,


                                                   By: /s/James R. Bryan
                                                   Scott B. Cosgrove
                                                   Florida Bar No. 161365
                                                   James R. Bryan
                                                   Florida Bar No. 696862
Case 1:19-cv-23171-KMW Document 24 Entered on FLSD Docket 11/08/2019 Page 2 of 2



                                                     LEÓN COSGROVE, LLP
                                                     255 Alhambra Circle, Suite 800
                                                     Coral Gables, Florida 33133
                                                     Telephone: (305) 740-1975
                                                     Facsimile: (305) 437-8158
                                                     Email: scosgrove@leoncosgrove.com
                                                     Email: jbryan@leoncosgrove.com
                                                     Email: anoonan@leoncosgrove.com
                                                     Email: lburns@leoncosgrove.com

                                                     Counsel for Silverboys, LLC


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 8, 2019, I electronically filed the foregoing with

  the Clerk of Court using CM/ECF system which in turn will serve a copy by electronic mail to all

  counsel of record.




                                                      By: /s/James R. Bryan
                                                          James R. Bryan




                                                 2
